                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

HENRY BARROWS,                              )
                                            )
                           Plaintiff,       )
                                            )
vs.                                         )      Case No. 17-cv-1388-MJR-SCW
                                            )
DR. LISA GOLDMAN,                           )
JACOB WEATHERFORD,                          )
MRS. COWAN,                                 )
REVA ENGELAGE,                              )
and LAKIESHA CAMBY, 1                       )
                                            )
                           Defendants.      )

            ORDER ADOPTING REPORT AND RECOMMENDATION

REAGAN, Chief Judge:

      This is a prisoner civil rights lawsuit under 42 U.S.C. 1983, filed by Henry Barrows,

when he was incarcerated at Menard Correctional Center (he now is housed at Pontiac

Correctional Center) and presenting claims of deliberate indifference, in violation of the

Eighth Amendment to the United States Constitution. Five Defendants are named herein.

Four Defendants (Camby, Cowan, Engelage, and Goldman) answered on April 13, 2018

and are referred to as the “IDOC Defendants.” The fifth Defendant (Weatherford)

answered on May 29, 2018.      Both answers raised affirmative defenses, including the

alleged failure to exhaust administrative remedies.



      1      Subsequent pleadings (e.g., Docs. 11, 28) have identified Mrs. Cowan
      as Amanda Cowan and corrected Lakiesha Camby to “Lakesha Hamby.”
      The Clerk’s Office shall correct the docket sheet to reflect these updated
      names, and the parties shall use the corrected names in all future filings
      herein.
1|Page
       The IDOC Defendants moved for summary judgment based on lack of exhaustion

on July 20, 2018 (Docs. 27-28). Defendant Weatherford moved for summary judgment

based on lack of exhaustion on July 23, 2018 (Docs. 29-30). Plaintiff Barrows timely

responded to the motions (Doc. 32). The Magistrate Judge assigned to the case (the

Honorable Stephen C. Williams) held a hearing on the motions, heard testimony, received

documentary evidence, and took the motions under advisement.

       Now before the Court is a Report and Recommendation submitted by Judge

Williams (Doc. 40, R&R). The thorough and detailed 15-page R&R recommends that the

undersigned deny both summary judgment motions. The R&R plainly stated that any

objection must be filed by December 3, 2018. That date passed, with neither an objection

nor a motion for extension of the objection deadline filed. Because no objection was

lodged against the R&R, the undersigned need not conduct de novo review of the R&R.

28 U.S.C. 636(b)(1)(C) (A judge shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is

made.); Thomas v. Arn, 474 U.S. 140 (1985); Johnson v. Zema Systems Corp., 170 F.3d 734,

741 (7th Cir. 1999); Video Views Inc., v. Studio 21, Ltd., 797 F.2d 538 (7th Cir. 1986).

       The Court ADOPTS in its entirety Judge Williams' R&R (Doc. 40) and DENIES

Defendants’ summary judgment motions (Docs. 27 and 29).

       IT IS SO ORDERED.

       DATED December 4, 2018.

                                           s/ Michael J. Reagan
                                           Michael J. Reagan
                                           United States District Judge

2|Page
